IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Unique S. Johnson,                        :
                          Petitioner      :
                                          :
               v.                         :          No. 1829 C.D. 2019
                                          :
Unemployment Compensation                 :
Board of Review,                          :
                    Respondent            :


PER CURIAM                             ORDER

               NOW, February 11, 2021, upon consideration of Petitioner’s

application for reconsideration, the application is denied.